DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group III (Invention III) in the reply filed on 03/08/2022 is acknowledged.  Claims 1-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 12-19 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

5.	Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN110551564 (03/25/2015; IDS filed 11/04/2021) in view of EP1074605 (02/07/2021; PTO 892), US20200138055 (05/07/2020; PTO 892).

	CN110551564 teaches a system for processing hemp seeds to recover at least one product (pg 1 Technical field: "(t]he invention belongs to the technical field of oil extraction and purification technology, and particularly relates to a subcritical fluid technology for extracting hemp oil and a purification method thereof'), the system comprising: a sorter, adapted to separate hulls and hemp hearts to produce an isolated hemp heart fraction is substantially free of the hulls (pg 3: "1 ..... The dried hemp seeds are put into·a blast separator to remove the impurities in the hemp seeds. After the impurities are removed, the hemp seeds are put into the huller and hulled. The hemp seeds are collected and sieved. Put hemp kernels into the blast separator to remove the 

	EP1074605 teaches a system (Fig. 1) for processing seeds (para (0001]: "[t]he invention relates to a method for the production of edible oil from rapeseed or other oilseeds, wherein the 

	US20200138055 teaches a system (Fig. 1; ABSTRACT: "[a] method of processing an oil cake and/or extraction meal and/or a powder from portions of seeds containing oil, such as ... hemp, ... includes subjecting the seed material to a heating and to a texturing for forming a foodstuff that contains fiber") for processing hemp seeds (S.1; Fig. 1; para (0029): "[s]eeds S.1 containing oil such as ... hemp, ... serve as the starting product for the process") to recover at least one product (P.5; Fig. 1; para [0028): "a foodstuff is obtained as a product P.5'') comprising a mill (M; Fig. 1; para (0033): [i)f the material P.1 is an oil cake composed of contiguous pieces of different sizes , such as shown in FIG . 2, for instance, it can still be ground in a grinder M to a meal or powder P .2. A particle size of a maximum of 5.0 millimeters in extent results therefrom. The grinding can also be dispensed with depending on the starting material P .1 "), suitable to reduce particle size to less than 500 microns (intended use; the mill is considered capable of reducing particle size to less than 500 microns).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to arrive at the claimed method for producing a protein product form hemp seeds comprising:a) dehulling the hemp seeds; b) sorting hemp hearts from hemp seed hulls; c) heating the isolated hemp hearts to at least 30°C; d) applying pressure to the heated hemp hearts for a period of time to permit extraction of oil from the hemp hearts; e) recovering and delumping the solids; and extracting residual oil from the solids to produce a protein product comprising less than 15% oil by weight.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because method steps for dehulling hemp seeds for recovering 



Conclusion

6.	No claims are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652